DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “wherein a portion of the plurality of cameras are positioned approximately opposite a single camera of the plurality of cameras, about the inspection path”.  The term “portion” is indefinite in this context as it is unclear if this “portion” refers to a physical extent of the camera(s) or some number of the plurality of cameras.  It is suggested that “portion” be replaced by “at least some”.  Claims 9 and 16 recite similar language.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peeters (US 20200260065 A1).
Claim 1
	In regards to claim 1, Peeters discloses a system for inspection {see Figs. 1-6, 13, 33, 37 illustrating inspection systems.  See also citations below. Note that while the example items/products illustrated in the drawings are nuts [0003], [0190] specifically extends the inspection systems to inspecting pharmaceutical pills.  It is noted that pills are not currently recited in the claims but instead a more generalized “product”.  Nevertheless, the instant specification is mainly concerned with pharmaceutical pill inspection as also reflected in at least claims 5 and 12} comprising:
an inspection path {see dotted line followed by product sample 17 including sample chute 13 in Fig. 5.  See also [0102] discussing conveyer belt alternatives.  See also [0081]-[0082]. Note that the BRI of “inspection path” is quite broad and “only defined by the travel trajectory” of the product as per [0022] of the instant specification.  Moreover, the sample chute 13 is considered to be a “tube” within the description by provided by Applicant in [0022] as an embodiment of the instant invention. See also [0017] and [0235] of Peeters};
a product dispenser {sample input funnel 4 dispenses product sample 17.  The BRI of “product dispenser” includes devices that arrange the product in single file as per [0021] of the instant specification.  Likewise, Peeters, in [0112]-[0113], discusses a single sample chute 13 of Fig. 5 in which a single product is dispensed and other embodiments here multiple samples are directed through the focal plane at the same moment in time.  See also [0081], [0017], [0086]};

    PNG
    media_image1.png
    758
    562
    media_image1.png
    Greyscale

a plurality of cameras positioned about, and having a field of view including, the inspection path such that each of the plurality of cameras simultaneously capture an image of a product, such that each surface of the product is captured in at least one of the simultaneously captured images {see Figs. 6 (copied below), Figs. 1-5; [0081]-[0086], [0097]-[0100] while [0116]-[0117] clarifies that various numbers of cameras may be used including 3 pairs of cameras capturing 6 images of the product}; and

    PNG
    media_image2.png
    687
    605
    media_image2.png
    Greyscale

a processing system comprising a memory and a processor containing computer readable instructions for {computer system 12 in Figs. 1-6; [0006], [0080]; processor 401 and memory, Fig. 13 and [0119]}:
aggregating the simultaneously captured images of the product into a single file {see [0106]-[0108]; Fig. 12, step 305, [0115] including stitching the images together to generate a 3D image of the product}; 
parsing the single file to extracting physical features of the product; and comparing the physical features of the product to physical features of a product standard to create a comparison file {see [0108]-[0109], [0122], [0161]-[0184]}.
Claim 2
In regards to claim 2, Peeters discloses wherein a portion of the plurality of cameras are positioned approximately opposite a single camera of the plurality of cameras, about the inspection path {see Figs. 6 (copied below), Figs. 1-5; [0081]-[0086], [0097]-[0100] while [0116]-[0117] clarifies that various numbers of cameras may be used including 3 pairs of cameras capturing 6 images of the product.}  
Claim 6
In regards to claim 6, Peeters discloses wherein the inspection path comprises a travel trajectory of the product {see dotted line travel trajectory followed by product sample 17 and also including sample chute 13 in Fig. 5.  See also [0102] discussing conveyer belt alternatives.  See also [0081]-[0082].  Note that the BRI of “inspection path” is quite broad and “only defined by the travel trajectory” of the product as per [0022]. Moreover, the sample chute 13 is considered to be a “tube” within the description by provided by Applicant in [0022] as an embodiment of the instant invention. See also [0017] and [0235] of Peeters}.


Claims 8, 9, 13, 15, 16, and 20
The rejection of system claims 1, 2, 6, and 8 above applies mutatis mutandis to the corresponding limitations of method claims 8, 9, and 13 and system claims 15, 16, and 20 while noting that the rejection above cites to both device and method disclosures. Moreover, independent system claim 15 is a broader version of claim 1 that implicitly recites the inspection path and omits the product dispenser such that the mapping of claim 15 has already been demonstrated by the mapping of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters and Holmes (WO 2018/064095).
Claim 3
	Although Peeters discloses a variety of camera arrangement, Peeters is not relied upon to disclose using a mirror to optically couple one of the cameras as recited in claim 3.
	Holmes is a highly analogous reference from the same field of product and specifically pharmaceutical tablet/pill inspection and directed to the same problem of inspecting pills from a product dispenser.  See Figs. 1, 2, 5, 10, 11-14; abstract, [0031]-[0032].
	Holmes also teaches a mirror having a field of view including the inspection path, positioned at an angle different than each camera of the plurality of cameras, and one of the plurality of cameras is optically coupled to the mirror {Holmes [0061] teaches that the cameras 250 may includes mirrors and/or prisms to capture an all-around image of a dispensed pharmaceutical.  See also Fig. 11, 12, [0059], [0063], [0064]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peeters camera arrangements to include a mirror having a field of view including the inspection path, positioned at an angle different than each camera of the plurality of cameras, and one of the plurality of cameras is optically coupled to the mirror because a mirror provides more structural flexibility for arranging the cameras in a more space-efficient and convenient manner.
Claim 4
In regards to claim 4, Peeters discloses an actuator configured to trigger the plurality of cameras to simultaneously capture the image of the product when the product is on the inspection path {Fig. 6 trigger 30 and controller 31 as further discussed in Fig. 11, steps 202-203, [0087]-[0095]}.
Claims 10, 11, 17, and 18
The rejection of system claims 3 and 4 above applies mutatis mutandis to the corresponding limitations of method claims 10 and 11 and system claims 17 and 18 while noting that the rejection above cites to both device and method disclosures. 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters and Chen (CN 108296182 A).  A marked-up English translation has been provided with this office action.  All citations are with respect to this translation and the markings are hereby incorporated by reference to further support the rejection.
Chen is an analogous reference from the same field of pharmaceutical tablet inspection and uses a plurality of cameras positioned about an inspection path at different angles to capture surfaces of the tablet.  See Fig. 1 including horizontal, vertical cameras 101, 102 and image analysis system 20 that compares physical features of the tablet to a product standard as discussed in the abstract, pgs. 3-8.
Chen also teaches wherein the product dispenser is one of a tablet press and a tablet de-duster {see title, abstract, and pgs. 3-9 discussing a tablet pressing machine (aka tableting machine) and associated “inferior tablet” automatic separating device that employs the cameras 101, 102 and image analysis system 20 to compare physical features of the tablet to a product standard wherein pgs. 8-9 specifically mention the advantage of such inspection for tablet (press) machine which is debugging such as comparing a tablet thickness and appearance value with references to timely regular the filling amount and pressing pressure of the tablet press}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peeterson’s product dispenser such that it is one of a tablet press and a tablet de-duster as taught by Chen because Chen motivates inspecting tablets dispensed from a tablet press on pgs. 8-9 because it enables tablet (press) machine debugging such as comparing a tablet thickness and appearance value with references to timely regular the filling amount and pressing pressure of the tablet press.
Claims 12 and 19
The rejection of system claim 5 above applies mutatis mutandis to the corresponding limitations of method claim 12 and system claims 19 while noting that the rejection above cites to both device and method disclosures. 


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters and Poisner (US-2008/0000979 A1).
Claim 7
In regards to claim 7, Peeters discloses wherein the inspection path comprises a tube of material 
Poisner is an analogous reference from the same field of pharmaceutical tablet/pill inspection using a camera and a mechanical device to load the pill for image capture.  See abstract, Fig. 2, and field of invention, [0023]-[0025].
Poisner also teaches wherein the inspection path comprises a tube of material transparent to a light wavelength employed by at least one camera of the plurality of cameras {see [0030] discussing an alternative mechanical device to load the pill for imaging by the camera that includes a tube at an incline through which the pill would travel.  Poisner also teaches that plural cameras (optical recording devices) could record images of the pill as it traverses through the tube and also when the pill falls through the air after exiting the tube.  In order for the camera to image the pill inside the tube as taught by Poisner, the tube must necessarily be transparent to a light wavelength employed by at least one camera of the plurality of cameras; otherwise, no image could be formed through an opaque (non-transparent) tube.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peeters inspection an inspection path to comprise a tube of material transparent to a light wavelength employed by at least one camera of the plurality of cameras as taught by Poisner because doing so merely substitutes equivalents known for the same purpose. Indeed, Peeters already has a tube (chute 13) in the inspection path while Poisner demonstrates substituting a transparent tube in the inspection path such that the pill may be imaged in the tube or as it falls through the air (ala Peeters). See also [0017] and [0235] further motivating locating the inspecting unit proximate to where a sample travels from a chute.
Claim 14
The rejection of system claim 7 above applies mutatis mutandis to the corresponding limitations of method claim 14 while noting that the rejection above cites to both device and method disclosures. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swarver (US 20200035345 A1) discloses a pill dispenser with visual analysis of the dispensed pills and which includes image stitching for combining plural pill images.  See Fig. 1, [0025]
JP 63163259 A discloses a transparent conveyor 30 for pharmaceutical tablet inspection by plural cameras 40, 41. See abstract and Fig. 1 copied below.


    PNG
    media_image3.png
    547
    519
    media_image3.png
    Greyscale



JP 2004338848 A discloses a transparent chute 10 for transporting pills and motivates using a transparent material to support a product during camera inspection as follows:  “by making the work supply path of the flexible chute transparent, the work being conveyed can be visually inspected”.  See also Fig. 1 copied below

    PNG
    media_image4.png
    309
    309
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486